UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-1923



WILLIAM K. AVERY,

                                              Plaintiff - Appellant,

          versus


SUPERIOR BANK, FSB,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-00-3785-AW)


Submitted:   December 19, 2002          Decided:     December 30, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William K. Avery, Appellant Pro Se. Alison E. Goldenberg, GORDON,
FEINBLATT, ROTHMAN, HOFFBERGER & HOLLANDER, Baltimore, Maryland;
Ava Elaine Lias-Booker, David Eugene Ralph, SAUL EWING, L.L.P.,
Baltimore, Maryland; Hugo A. Zia, FEDERAL DEPOSIT INSURANCE
CORPORATION, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William   K.   Avery    filed   a    complaint   alleging     race

discrimination in violation of the Equal Credit Opportunity Act, 15

U.S.C. § 1691 (2000), and related state law claims.     The case was

tried before a jury and the district court entered judgment as a

matter of law in favor of the Defendant as to all counts. Avery

appeals.   We have reviewed the record and the district court’s

statements from the bench.    The court properly found that Avery

failed to establish a prima facie case of discrimination and that,

in any event, the Defendant presented legitimate, nondiscriminatory

reasons for the denial of credit.        Accordingly, we affirm.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




                                 2